DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 7 – 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an assembly comprising, among other things, wherein the electrical conductor couples with the conductive body forming an electrical pathway when inserted within the anchoring assembly.
The closest prior art of record, Meyyappan et al. (U.S. PG Pub. # 2010/0206582 A1), teaches electrical conductors (pars. 0024, 0025) but fails to teach or suggest forming an electrical pathway as claimed.

Regarding claims  7 – 22:
The first prior art of record, taken alone or in combination, fails to disclose or render obvious a method or system comprising, among other things, receiving the inner anchor in the anchor receiving portions of the head and the tail. The first closest prior art of record, Meyyappan et al. (U.S. PG Pub. # 2010/0206582 A1), teaches an anchor (134) received in only the head. 
The second prior art of record, taken alone or in combination, fails to disclose or render obvious a method or system comprising, among other things, the deformable portion of the inner O’Sullivan et al. (U.S. PG Pub. # 2014/0273599 A1), teaches a deformable anchor (272) that is deflects toward a central axis (fig. 13), but the deflection is due to 276, which abuts the narrowing diameter of the anchor receiving portions of the head or the tail  (either side of 110, fig. 10) not the deformable anchor itself.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyyappan et al. (U.S. PG Pub. # 2010/0206582 A1). 
In Re claim 1, ‘582 teaches an anchoring assembly comprising: a head (126) and a tail (136) each having a throughbore extending from a proximal end to a distal end, the throughbore 

In Re claim 3, ‘582 teaches an electrical terminal (electrical splice 130, par. 0026) coupleable with the conductive body (through 118 and sheath 116).

In Re claim 4, ‘582 teaches a cable having an optical fiber (par. 0030), the cable insertable into the throughbore of each of the head and the tail, the central throughbore and the conductive throughbore (fig. 1).

In Re claim 6, ’582 teaches wherein the anchor receiving portion of each of the head and the tail has a frustoconical shape (figs. 1 and 1A).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meyyappan et al. (U.S. PG Pub. # 2010/0206582 A1). 

In Re claim 2, ‘582 teaches the assembly of claim 1 but is silent to wherein the head and the tail are non-conductive. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the head and tail non-conductive using plastic or rubber as the head and tail so as to avoid premature deterioration such as that caused if 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874